19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 1 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 2 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 3 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 4 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 5 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 6 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 7 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 8 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 9 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 10 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 11 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 12 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 13 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 14 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 15 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 16 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 17 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 18 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 19 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 20 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 21 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 22 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 23 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 24 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 25 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 26 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 27 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 28 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 29 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 30 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 31 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 32 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 33 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 34 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 35 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 36 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 37 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 38 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 39 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 40 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 41 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 42 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 43 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 44 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 45 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 46 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 47 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 48 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 49 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 50 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 51 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 52 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 53 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 54 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 55 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 56 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 57 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 58 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 59 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 60 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 61 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 62 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 63 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 64 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 65 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 66 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 67 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 68 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 69 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 70 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 71 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 72 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 73 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 74 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 75 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 76 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 77 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 78 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 79 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 80 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 81 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 82 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 83 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 84 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 85 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 86 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 87 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 88 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 89 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 90 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 91 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 92 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 93 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 94 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 95 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 96 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 97 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 98 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 99 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 100 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 101 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 102 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 103 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 104 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 105 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 106 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 107 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 108 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 109 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 110 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 111 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 112 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 113 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 114 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 115 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 116 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 117 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 118 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 119 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 120 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 121 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 122 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 123 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 124 of 125
19-43217-pjs   Doc 67   Filed 07/03/19   Entered 07/03/19 11:55:12   Page 125 of 125
